DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 11-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over De Foras (US 20140092011).
As per claim 1, De Foras discloses a pointing device (Fig. 1, #110) for communicating with a computing device ([0027]), the pointing device (#110) comprising:
a switch (#1110) operable to generate a control signal ([0027]); 
a motion sensor (i.e., two-axis gyrometer, three-axis gyrometer, three-axis magnetometer, three-axis accelerometer) configured to generate spatial data based on movements of a moveable part of the pointing device (#110; [0027]; [0037]);

a memory configured to store the spatial data that is inhibited from being transmitted to the computing device ([0048]-[0049]; where a memory is inherently present that records the gesture);
wherein the control signal changes between an idle state and an active state based on operation of the switch ([0048]; where to enter the gesture recognition mode, the user has to press the trigger button and perform the gesture in 3D keeping the button pressed, the control signal changes between an idle state and an active state to enter the gesture recognition mode).
However, De Foras does not explicitly teach the controller is further configured to activate transmission of the stored spatial data to the computing device, if the motion sensor continues to generate spatial data after the predetermined time interval and before a further state change in the control signal.
De Foras does teach on paragraph 0055, “In these embodiments of the invention, the remote control can have conventional buttons to be pressed to perform specific function and will have ONE dedicated button to switch between different modes. This button is defined in this invention as the trigger button. This trigger button is used to control the different modes of the remote”. 
The following switching actions between modes, which are not explicitly represented on FIG. 3a can therefore be performed using variants of the invention”.
De Foras further teaches on paragraph 0069, “We now describe the case where the user wants to switch from the passive mode to the gesture mode. The user is using the remote in the passive mode and wants to enter a gesture. To do so, the user simply has to press the trigger button and perform the gesture in 3D while keeping the button pressed. The system starts analyzing the motion sensor measurements when the button is pressed”.
De Foras further teaches on paragraph 0070, “If the system determines that the user is performing a single axis gesture, it will react immediately to enter the analog control mode. Using the volume control example from above, it is easy to understand that as soon as the user starts the single axis gesture to control the volume, the system should show the visual feedback (volume bar) on the screen. When the user has finished the single axis gesture, the user releases the trigger button and the system parameters, the volume in the example, will be set”.
Therefore, De Foras teaches the user presses the trigger button and performing a single axis gesture while keeping the trigger button pressed, one of ordinary skill would recognize that De Foras enables the controller is further configured to activate transmission of the stored spatial data to the computing device (see De Foras paragraph 0040; i.e., the system records the gesture 340 while the button is pressed), if the motion sensor continues to generate spatial data after the predetermined time interval (i.e., after the predetermined time interval of press the trigger button) and before 
As per claim 5, De Foras discloses the pointing device of claim 1, further comprising:
a transmitter configured to transmit each of the spatial data and the control signal to the computing device ([0027]).
As per claim 6, De Foras discloses the pointing device of claim 1, further comprising:
the moveable part (#110; [0027]).
As per claim 7, De Foras discloses the pointing device of claim 1, wherein the pointing device is a computer mouse ([0033]).
As per claim 8, De Foras discloses the pointing device of claim 7, further comprising:
a housing enclosing at least one of the motion sensor, the switch and the controller ([0027]; [0035]);
wherein the housing is the moveable part ([0027]).
As per claim 11, De Foras discloses the pointing device of claim 1, further comprising:
a button depressible to activate the switch ([0027]; [0048]-[0049]).
As per claim 12, De Foras discloses the pointing device of claim 1, further comprising:
a user interface for selecting an operation mode, wherein the controller adjusts the predetermined time interval based on the selected operation mode ([0050]-[0051]).

generating a control signal using a switch (Fig. 1, #1110) of a pointing device (#110; [0027]);
generating spatial data based on movements of a moveable part of the pointing device (#110), using a motion sensor (i.e., two-axis gyrometer, three-axis gyrometer, three-axis magnetometer, three-axis accelerometer; [0027]; [0037]);
inhibiting transmission of the spatial data to the computing device during a predetermined time interval immediately following a state change in the control signal, using a controller ([0048]-[0050]; where a controller is inherently present and where press the trigger button is a state change in the control signal);
storing the spatial data that is inhibited from being transmitted to the computing device by a memory ([0048]-[0049]; where a memory is inherently present that records the gesture);
wherein the control signal changes between an idle state and an active state based on operation of the switch ([0048]; where to enter the gesture recognition mode, the user has to press the trigger button and perform the gesture in 3D keeping the button pressed, the control signal changes between an idle state and an active state to enter the gesture recognition mode).
However, De Foras does not explicitly teach activating transmission of the stored spatial data to the computing device, if the motion sensor continues to generate spatial data after the predetermined time interval and before a further state change in the control signal.

De Foras further teaches on paragraph 0059, “The following switching actions between modes, which are not explicitly represented on FIG. 3a can therefore be performed using variants of the invention”.
De Foras further teaches on paragraph 0069, “We now describe the case where the user wants to switch from the passive mode to the gesture mode. The user is using the remote in the passive mode and wants to enter a gesture. To do so, the user simply has to press the trigger button and perform the gesture in 3D while keeping the button pressed. The system starts analyzing the motion sensor measurements when the button is pressed”.
De Foras further teaches on paragraph 0070, “If the system determines that the user is performing a single axis gesture, it will react immediately to enter the analog control mode. Using the volume control example from above, it is easy to understand that as soon as the user starts the single axis gesture to control the volume, the system should show the visual feedback (volume bar) on the screen. When the user has finished the single axis gesture, the user releases the trigger button and the system parameters, the volume in the example, will be set”.
Therefore, De Foras teaches the user presses the trigger button and performing a single axis gesture while keeping the trigger button pressed, one of ordinary skill 
As per claim 19, De Foras discloses a non-transitory computer-readable medium comprising instructions which, when executed by a processor, causes the processor to perform a method for providing user inputs to a computing device ([0009]; [0027]), the method comprising:
generating a control signal using a switch (Fig. 1, #1110) of a pointing device (#110; [0027]);
generating spatial data based on movements of a moveable part of the pointing device (#110), using a motion sensor (i.e., two-axis gyrometer, three-axis gyrometer, three-axis magnetometer, three-axis accelerometer; [0027]; [0037]);
inhibiting transmission of the spatial data to the computing device during a predetermined time interval immediately following a state change in the control signal, using a controller ([0048]-[0050]; where press the trigger button is a state change in the control signal);
storing the spatial data that is inhibited from being transmitted to the computing device by a memory ([0048]-[0049]; where a memory is inherently present that records the gesture);

However, De Foras does not explicitly teach activating transmission of the stored spatial data to the computing device, if the motion sensor continues to generate spatial data after the predetermined time interval and before a further state change in the control signal.
De Foras does teach on paragraph 0055, “In these embodiments of the invention, the remote control can have conventional buttons to be pressed to perform specific function and will have ONE dedicated button to switch between different modes. This button is defined in this invention as the trigger button. This trigger button is used to control the different modes of the remote”. 
De Foras further teaches on paragraph 0059, “The following switching actions between modes, which are not explicitly represented on FIG. 3a can therefore be performed using variants of the invention”.
De Foras further teaches on paragraph 0069, “We now describe the case where the user wants to switch from the passive mode to the gesture mode. The user is using the remote in the passive mode and wants to enter a gesture. To do so, the user simply has to press the trigger button and perform the gesture in 3D while keeping the button pressed. The system starts analyzing the motion sensor measurements when the button is pressed”.
If the system determines that the user is performing a single axis gesture, it will react immediately to enter the analog control mode. Using the volume control example from above, it is easy to understand that as soon as the user starts the single axis gesture to control the volume, the system should show the visual feedback (volume bar) on the screen. When the user has finished the single axis gesture, the user releases the trigger button and the system parameters, the volume in the example, will be set”.
Therefore, De Foras teaches the user presses the trigger button and performing a single axis gesture while keeping the trigger button pressed, one of ordinary skill would recognize that De Foras enables activating transmission of the stored spatial data to the computing device (see De Foras paragraph 0040; i.e., the system records the gesture 340 while the button is pressed), if the motion sensor continues to generate spatial data after the predetermined time interval (i.e., after the predetermined time interval of press the trigger button) and before a further state change in the control signal (i.e., before a further state change in the control signal caused by releasing the trigger button).
As per claim 20, De Foras discloses a non-transitory computer-readable medium comprising instructions which, when executed by a computer, causes the computer to perform a method for receiving user inputs from a pointing device (Fig. 1, #110; [0009]; [0027]), the method comprising:
receiving a control signal from the pointing device (#110; [0027]);
receiving spatial data from the pointing device ([0048]-[0049]), except when the spatial data correspond to a predetermined time interval immediately following a state 
translating the received spatial data into a position of a cursor ([0027]),
wherein the control signal changes between an idle state and an active state based on operation of a switch ([0048]; where to enter the gesture recognition mode, the user has to press the trigger button and perform the gesture in 3D keeping the button pressed, the control signal changes between an idle state and an active state to enter the gesture recognition mode).
However, De Foras does not explicitly teach receiving the spatial data correspond to the predetermined time interval immediately following the state change in the control signal from the pointing device, if a motion sensor of the pointing device continues to generate spatial data after the predetermined time interval and before a further state change in the control signal. 
De Foras does teach on paragraph 0055, “In these embodiments of the invention, the remote control can have conventional buttons to be pressed to perform specific function and will have ONE dedicated button to switch between different modes. This button is defined in this invention as the trigger button. This trigger button is used to control the different modes of the remote”. 
De Foras further teaches on paragraph 0059, “The following switching actions between modes, which are not explicitly represented on FIG. 3a can therefore be performed using variants of the invention”.
De Foras further teaches on paragraph 0069, “We now describe the case where the user wants to switch from the passive mode to the gesture mode. The user is using the remote in the passive mode and wants to enter a gesture. To do so, the user simply has to press the trigger button and perform the gesture in 3D while keeping the button pressed. The system starts analyzing the motion sensor measurements when the button is pressed”.
De Foras further teaches on paragraph 0070, “If the system determines that the user is performing a single axis gesture, it will react immediately to enter the analog control mode. Using the volume control example from above, it is easy to understand that as soon as the user starts the single axis gesture to control the volume, the system should show the visual feedback (volume bar) on the screen. When the user has finished the single axis gesture, the user releases the trigger button and the system parameters, the volume in the example, will be set”.
Therefore, De Foras teaches the user presses the trigger button and performing a single axis gesture while keeping the trigger button pressed, one of ordinary skill would recognize that De Foras enables receiving the spatial data correspond to the predetermined time interval immediately following the state change in the control signal from the pointing device (i.e., the state change in the control signal caused by pressing the trigger button), if a motion sensor of the pointing device continues to generate spatial data after the predetermined time interval (i.e., after the predetermined time interval of press the trigger button) and before a further state change in the control signal (i.e., before a further state change in the control signal caused by releasing the trigger button).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over De Foras in view of Kim (US 20010033267).

However, De Foras does not explicitly teach the pointing device comprises a trackball, wherein the trackball is the moveable part.
Kim teaches the pointing device comprises a trackball (Fig. 25, #702), wherein the trackball is the moveable part ([0105]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pointing device of De Foras to utilize the trackball of Kim so as to provide an alternative input device for cursor control and computer inputs.
As per claim 10, De Foras discloses the pointing device of claim 1.
However, De Foras does not explicitly teach the moveable part is a stick of a joystick.
Kim teaches the moveable part is a stick of a joystick (Fig. 26, #706; [0105]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pointing device of De Foras to utilize the joystick of Kim so as to provide an alternative input device for cursor control and computer inputs.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over De Foras in view of Heller (US 9696859).
As per claim 13, De Foras discloses the pointing device of claim 1, further comprising: the predetermined time interval based on spatial data accumulated during a plurality of state change cycles of the control signal ([0048]-[0050]; [0072]).

Heller teaches a self-learning processor configured to compute the predetermined time interval (col. 7, line 39-44; col. 11, line 53-57; where a self-learning processor is inherently present).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pointing device of De Foras with the capabilities disclosed by Heller as the predetermined time interval is determined by machine learning over time.
As per claim 14, De Foras in view of Heller discloses the pointing device of claim 13, wherein the self-learning processor is further configured to continuously adjust the predetermined time interval (Heller: col. 7, line 39-44; col. 11, line 53-57) as more spatial data is accumulated during normal usage of the pointing device (De Foras: [0048]-[0050]).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over De Foras in view of Heller in view of Cheah (US 20070262243).
As per claim 15, De Foras in view of Heller discloses the pointing device of claim 13, wherein the self-learning processor is configured to compute the predetermined time interval (Heller: col. 7, line 39-44; col. 11, line 53-57) further based on the identified surface (De Foras: [0027]).
However, the prior art of De Foras and Heller do not teach a surface identifier configured to identify a surface on which the moveable part moves across.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pointing device of De Foras in view of Heller with the capabilities disclosed by Cheah so as to reduce the power consumption by using a surface quality value of a captured image frame of a target surface to selectively reduce the number of photosensitive pixel elements to be used to capture a subsequent image frame. 
As per claim 16, De Foras in view of Heller in view of Cheah discloses the pointing device of claim 15, wherein the surface identifier comprises an image recognizer (Cheah: [0015]-[0018]).
As per claim 17, De Foras in view of Heller in view of Cheah discloses the pointing device of claim 15, wherein the surface identifier is configured to identify patterns in the accumulated spatial data (Cheah: [0017]-[0018]).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 18-20 have been considered but are moot because the new grounds of rejection as presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622    


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622